NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               APR 23 2018
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
BILL LEE,                                         No.    16-55752

              Plaintiff-Appellant,                D.C. No.
                                                  3:15-cv-01170-BAS-WVG
 v.

NANCY A. BERRYHILL, Acting                        MEMORANDUM*
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Cynthia A. Bashant, District Judge, Presiding

                        Argued and Submitted April 12, 2018
                               Pasadena, California

Before: ROGERS,** BYBEE, and WATFORD, Circuit Judges.

      The district court did not abuse its discretion by dismissing Bill Lee’s case

for failure to prosecute after his counsel failed to pursue any action in the case for

six months. See S.D. Cal. Civ. R. 41.1(a); Oliva v. Sullivan, 958 F.2d 272, 274

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John M. Rogers, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                                                           Page 2 of 3
(9th Cir. 1992). Lee’s counsel stated that she did not take any action for six

months because she was waiting for the magistrate judge to issue a Report and

Recommendation after the judge denied her requests for an extension of time to

file Lee’s motion for summary judgment. That explanation did not justify

counsel’s lengthy period of inaction. Under Rule 72 of the Federal Rules of Civil

Procedure, a magistrate judge must issue a Report and Recommendation only for

rulings on case-dispositive motions. A motion for an extension of time to file a

motion for summary judgment is not a case-dispositive motion, so the magistrate

judge had no obligation to issue a Report and Recommendation. If counsel

intended to seek review of the magistrate judge’s order by the district judge, she

was required to file objections within 14 days. Fed. R. Civ. P. 72(a). Counsel

failed to do so, and we are therefore precluded from reviewing the merits of the

magistrate judge’s ruling on appeal. See Simpson v. Lear Astronics Corp., 77 F.3d

1170, 1174 (9th Cir. 1996).

      The district court did not abuse its discretion in determining that dismissal of

the action without prejudice, rather than some less drastic sanction, was the

appropriate response to counsel’s inactivity. Local Rule 41.1(a) plainly states that

“[a]ctions or proceedings which have been pending in this court for more than six

months, without any proceeding or discovery having been taken therein during
                                                                          Page 3 of 3
such period, may, after notice, be dismissed by the court for want of prosecution, at

the calling of a calendar prepared for that purpose by the clerk.” S.D. Cal. Civ. R.

41.1(a). The district court properly provided notice to Lee’s counsel that it was

contemplating dismissal of the action and conducted a telephonic hearing on the

matter. The court permissibly concluded that the explanation offered by Lee’s

counsel for allowing the case to languish for six months was inadequate to avoid

dismissal under Local Rule 41.1(a).

      AFFIRMED.